    Case: 1:18-cv-02927 Document #: 54 Filed: 06/05/20 Page 1 of 2 PageID #:140




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 NORMAN ROSE,                                      )
                                                   )
                                Plaintiff,         )
                                                   )    No. 18 C 2927
                        v.                         )
                                                   )    Judge Gettleman
 UNITED STATES OF AMERICA,                         )
                                                   )
                                Defendant.         )

                                    JOINT STATUS REPORT

       The parties interpreted paragraph 5 of the third general order (Dkt. 49) not to apply to this

case because the court had entered an order (Dkt. 43) after March 16, 2020. Per the court’s recent

minute entry (Dkt. 53), the parties jointly submit this status report.

       A.      Progress of Discovery

       The only discovery left to be completed in this Federal Tort Claims Act medical

malpractice case are the depositions of the United States’ expert witnesses. Those depositions had

been scheduled for this spring, but the parties agreed to postpone them in light of the coronavirus

pandemic.

       B.      Status of Briefing

       No motions are being briefed.

       C.      Settlement Efforts

       The parties have a telephone settlement conference with Magistrate Judge Valdez

scheduled for June 10, 2020.

       D.      Proposed Schedule for the Next 45 Days

       No special schedule for the next 45 days is needed.
     Case: 1:18-cv-02927 Document #: 54 Filed: 06/05/20 Page 2 of 2 PageID #:141




        E.      Proposed Revised Discovery Schedule

        The parties propose that expert depositions be completed by August 31, 2020, by video if

necessary.

        F.      Action the Court Can Take Without a Hearing

        The court can re-set the expert discovery deadline and set a trial date without a hearing,

though it may be helpful to consult with the parties before setting a trial date.

        G.      Whether a Telephone Hearing Is Necessary and Urgent

        A telephone hearing is neither necessary nor urgent, though a telephone hearing may be

useful for setting a trial date.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, Jr.
                                               United States Attorney

                                               By: s/ Alex Hartzler
                                                  ALEX HARTZLER
                                                  Assistant United States Attorney
                                                  219 South Dearborn Street
                                                  Chicago, Illinois 60604
                                                  (312) 886-1390
                                                  alex.hartzler@usdoj.gov


                                                s/ Henry Phillip Gruss
                                               HENRY PHILLIP GRUSS
                                               Attorney for Plaintiff
                                               Henry Phillip Gruss, Ltd.
                                               311 West Superior Street, Suite 314
                                               Chicago, Illinois 60654
                                               (312) 422-1880
                                               hpgltd@hotmail.com




                                                  2
